UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6972



GARY L. WISE,

                                             Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL SHEEDY, Warden; ICKES, Mailroom Clerk;
T. BAGNEL, School Principal; K. RAINWATER,
ICG; J. ROSE, Associate Warden; J. HAM,
Computer Teacher; MAJOR BLACKWELL; H. HESTER,
Captain; B. HOLLADAY, Librarian; H. GARDNER,
Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-00802-HFF)


Submitted: August 31, 2006                 Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se. John Evans James, III, LEE, ERTER,
WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary L. Wise seeks to appeal the district court’s order

denying his motion for the appointment of counsel.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).   The order Wise seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.   See Miller v. Simmons, 814 F.2d 962, 964 (4th Cir. 1987).

Accordingly, we dismiss the appeal for lack of jurisdiction.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -